DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 46 objected to because “direct” appears to be a typo for “direction.
Claim 47 is objected to because “is is” appears to be a typo for “is.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 26, 27, 29, 30, 31, 32, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 26, the limitation that “said pushing element includes an actuating contour and said release element includes an actuating counter contour engaged by said pushing element actuation contour to clamp and release an electrical conductor. release element rotating from a base position to a pivot position, said release element actuating counter contour being arranged in the base position below a rotation pin of the release element” is vague and confusing and given little weight.  It is unknown what the limitation means.  The limitation is given little weight.  The claims depending from claim 26 are given little weight since it is unclear what claim 26 means.
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25-34, 37-41, and 43-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 20 2017 103 185 U1 (referred to as “D1” below).   Note that D1 does not list the inventors.   Note that US 10,658,766, Hermann et al, (“US No. ‘766”) is the US patent corresponding to D1.  US No. ‘766 lists inventors including 1) inventors that are named as joint inventors in the current application and 2) additionally includes joint inventors that are not named as joint inventors in the current application.  Per MPEP section 2153.01(a), in this situation, it is not apparent that D1 is a disclosure by the .
Per claims 25, 26, 27, 29, 30, 31, 32, and 33, D1 discloses a spring force terminal for connecting a conductor, comprising a housing 3 containing a chamber 4, a plug-in channel 5 connected with said chamber for receiving the conductor in a plug-in direction, an actuation channel 6, and a latching edge 3a adjacent to said actuation channel;
b) at least one of a busbar 8 and a clamping cage;
c)    a clamping spring 7 arranged in the chamber for pressing the conductor on the busbar or the clamping cage, said clamping spring including a clamping leg 7b pivotable around a pivot axis between a latching state wherein said clamping leg is spaced from the conductor and a clamping state wherein said clamping leg presses the conductor on the busbar or the clamping cage; and
d) an actuation assembly operable to release said clamping leg from the latching state, said actuation assembly including
a pushing element 11 displaceable in said actuation channel in the plug-in direction and including a latching edge 11h which engages said housing latching edge to retain said clamping spring in the latching state; and
a release element 12  arranged in said chamber and extending laterally in relation to said pushing element, said release element being operable to engage said pushing element in a direction perpendicular to said plug-in direction to release said pushing element from the latching state.

Per claim 34, the latching edges of said pushing element and of the housing are formed as steps.
Per claim 37, the latching state is not produced by latching an element on a free clamping edge of said clamping leg and the latching state is releasable by introducing the conductor into said housing in the plug-in direction into the housing to engage said release element which displaces said pushing element perpendicularly relative to the plug-in direction.
Per claim 38, said release element has two lever arms of which one 12a is pivoted by the conductor another 12b of which of which engages said pushing element to release it from the latching state.
Per claim 39,  said housing includes a lower part 31 and an upper part 32 fastenable to said lower part, said lower part comprising a circumferentially closed sleeve open on at least one side and containing said chamber.
Per claim 40, said plug-in channel and said actuation channel are formed in said housing upper part.
Per claim 41, there is a clamping cage 13 which receives said clamping spring, said clamping cage and said clamping spring being insertable in said housing lower part via an open end.

Per claim 44, the actuation channel extends parallel to said plug-in channel.
Per claim 45, said pushing element includes a free end 11a which is accessible via said actuation channel in the latching state.
Per claim 46 as defined in claim 25, wherein said clamping spring displaces said pushing element in a direction transverse to the plugin direction to the latching state during movement of said pushing element in the plug-in direction.
Per claim 47, said pushing element is released from the latching state by movement in an opposing direction transverse to the plug-in direction.
Per claim 48, a free end of said pushing element contains a recess for receiving an actuating tool operable to displace said pushing element in the plug-in direction and in a direction transverse to the plug-in direction (see figure 6).

Allowable Subject Matter
Claim 35, 36, and 42, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833